Citation Nr: 1411822	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction of the claim was subsequently transferred to the RO in Waco, Texas.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is in the Veteran's claims file.

The Board notes that the Veteran's initial claim was for service connection for dysthymic disorder with schizoid personality disorder.  However, the record documents diagnoses of anxiety, panic disorder and depression during the appeal period.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder, as styled on the title page.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder, was initially denied in August 1992 and August 1993 rating decisions.  

2.  Evidence added to the record since the August 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and it raises a reasonable possibility of substantiating the Veteran's claim for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder, was initially denied in an August 1992 rating decision.  The RO found the Veteran's service treatment records (STRs) were negative for complaints or treatment of a psychiatric disorder.  Subsequently, STRs were obtained that showed the Veteran received a 1991 in-service medical board with a diagnosis of severe dysthymic disorder and schizoid personality disorder.  An August 1993 rating decision noted that although the Veteran had in-service treatment for a psychiatric disorder, the condition pre-existed active duty service and was not aggravated therein.  The Veteran did not appeal the August 1993 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

New evidence received since the August 1993 denial of the Veteran's claim includes various private treatment records that document the Veteran's current diagnoses of anxiety, panic disorder and depression.  See Eastland Memorial Hospital, Emergency Department Record, August 2002 (anxiety diagnosis); see also Dr. C. B., The Family Health Clinic, September 2003 (assessment of anxiety with panic disorder); see also Dr. L. M. L., Fernley Medical Group, September 2009 (diagnoses of depression disorder and anxiety).  Additionally, the Veteran has submitted new statements that his psychiatric disorder is the direct result of having his girlfriend suffer a miscarriage and then having a good friend and fellow solider die, all occurring while he was in-service.  See, e.g., Veteran's Statement, February 2011.
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the new private treatment records and the Veteran's statements are presumed credible and tend to establish a nexus between the Veteran's current diagnoses of anxiety, panic disorder and depression and service.  As such, these documents relate to unestablished facts that are necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder.  See Shade, 24 Vet. App. at 117 (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder, has been received and the claim is reopened. 

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder, is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection a psychiatric disorder, to include anxiety, panic disorder, depression and dysthymic disorder with schizoid personality disorder.  A remand is necessary for further evidentiary development of the Veteran's claim.

The Veteran previously failed to appear for a December 2011 VA psychiatric examination.  However, notice of the examination was sent to the wrong address and returned to the RO as "undeliverable."  A note in the Veteran's claims file shows that a new VA examination notice letter was not mailed until January 2012.  As the Veteran's VA examination was scheduled in December 2011, the Veteran had good cause for his failure to appear.  See 38 C.F.R. §3.655; see also Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of mailing regularity where the Board mailed a decision to an incorrect address); see also Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order).  Therefore, the Board finds that the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his claimed psychiatric disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  During the Veteran's March 2012 Travel Board hearing, he claimed that he received in-service treatment for psychiatric issues at the Great Lakes Navy Hospital.  See Veteran's Hearing Transcript, pgs. 2-3, 6-7, March 2012.  These hospital records are not in the Veteran's claims file.  Given that the unobtained service hospital records are Federal records, to fully assist the Veteran with his claim, the RO must attempt to obtain in-patient hospitalization records dated between March 1991 and May 1991 directly from the Great Lakes Navy Hospital.  38 C.F.R. § 3.159(c)(1).  As the matter is being remanded, an additional attempt should also be made to obtain the Veteran's depression and anxiety treatment records from I. J. at the Shikina Clinic in Okinawa, Japan.  Further, any and all updated medical records should also be obtained.  Id.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should directly contact the Great Lakes Navy Hospital and request copies of in-patient hospitalization records of the Veteran dated between March 1991 to May 1991.  The RO should also contact the National Personnel Records Center and request a search for any separately stored inpatient hospitalization records.  If records cannot be obtained, the Veteran should be provided appropriate notice under 38 C.F.R. 3.159(e).

2.  After obtaining the appropriate release of information forms, obtain records of post-service treatment of the Veteran for depression and anxiety from I. J. at the Shikina Clinic in Okinawa, Japan.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After securing the necessary releases, obtain records 
from any other medical treatment providers that the Veteran identifies as having evidence relevant to his claim.  A response, negative or positive, should be associated with the claims file.

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)	Does the Veteran currently have a psychiatric disorder that was also present during service?

(b)	If the answer to (a) is yes, does the evidence of record clearly and unmistakably show the Veteran had the psychiatric disorder prior to his entry into active duty in November 1990?  If so, does the evidence of record clearly and unmistakably show that the Veteran's preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions.  In providing the opinion, the examiner should address the significance of the Veteran's June 1990 induction examination, which found the Veteran psychiatrically normal; the Veteran's June 1990 Report of Medical History, where he noted no history of attempted suicide, no history of depression or excessive worry and no history of nervous trouble of any sort; the Veteran's 1991 Medical Board, diagnosing him with dysthymic disorder with schizoid personality disorder that pre-existed service and was not aggravated by service; the Veteran's claims that while in-service, he was informed by his girlfriend that she had a miscarriage and soon thereafter, his close friend and fellow soldier was killed in a car wreck and as a result of these incidents, he attempted suicide; the Veteran's claims for service connection for a psychiatric disorder, filed in 1992 and 1993; and the Veteran's August 2002 diagnosis of anxiety, February 2003 and September 2003 diagnoses of anxiety and panic disorder, April 2006 diagnoses of anxiety and panic attacks, September 2009 diagnosis of depressive disorder, and October 2010 diagnosis of anxiety.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the issue on appeal.  If any 
benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


